Citation Nr: 1636895	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-16 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for basal cell carcinoma of the skin, claimed as secondary to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In a Supplemental Statement of the Case (SSOC) issued to the Veteran in February 2014, the Agency of Original Jurisdiction (AOJ) explained it had construed his June 2014 substantive appeal (of the February 2012 rating decision) as an application to reopen a claim for service connection for melanoma, claimed as secondary to exposure to Agent Orange (the AOJ initially denied service connection for melanoma of the right and left arms in October 2008).  The AOJ further informed the Veteran that it was recharacterizing the issue on appeal as whether new and material evidence has been received to reopen the claim for service connection for melanoma/basal cell carcinoma of the skin.  However, this newly recharacterized issue had not been adjudicated by the AOJ prior to the February 2014 SSOC.  That is, both the February 2012 rating decision on appeal and the May 2012 Statement of the Case addressed the issue as entitlement to service connection for basal cell carcinoma, as due to herbicide exposure.  

VA regulation provides that in no case will an SSOC be used to announce decisions by the AOJ on issues not previously addressed in the Statement of the Case.  38 C.F.R. § 19.31(a).  Moreover, the Board notes that the Veteran's claim for entitlement to service connection for basal cell carcinoma is separate and distinct from his claim of entitlement to service connection for melanoma of the right and left arms that was adjudicated by the AOJ in October 2008.  See, e.g., Boggs v. Peake, 520 F.3d 1330, 1337  (Fed. Cir. 2009) (holding that "claims based upon distinctly diagnosed diseases or injuries must be considered separate and distinct claims").  Accordingly, the Board does not have jurisdiction over the issue of whether new and material evidence has been received to reopen a claim for service connection for melanoma, and this issue is therefore referred to the AOJ for appropriate action, i.e. the issuance of a rating decision.  38 C.F.R. § 19.9(b) (2015). 

The Veterans Benefits Management System (VBMS) and the electronic Veterans Appeals Control and Locator System (VACOLS) indicate that the February 2015 rating decision that denied service connection for kidney disease (claimed as tumors of the right kidney), enlarged spleen and heart disease, claimed as due to exposure to Agent Orange, and denied a compensable rating for bilateral hearing loss, is the subject of a Notice of Disagreement (NOD) filed in March 2015.  These electronic systems show that the RO is continuing to work on the matter.  Thus, as the RO has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case.  Therefore, that claim remains under the jurisdiction of the RO at this time.

The appeal involving the issue of entitlement to service connection for basal cell carcinoma is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

As noted in the introduction above, the AOJ issued the Veteran an SSOC in February 2014.  However, also noted in the introduction above, the issue presently on appeal was mischaracterized in the February 2014 SSOC.  Accordingly, this case must be remanded so that the AOJ can issue the Veteran a new SSOC that accurately addresses the perfected issue on appeal, i.e., entitlement to service connection for basal cell carcinoma, claimed as secondary to exposure to Agent Orange, in light of all of the evidence of record.   See 38 C.F.R. § 19.31(a).   

In regard to the evidence of record, additional VA treatment records have been received that show treatment from July 31, 2012, to July 21, 2016.  As these records include objective skin findings and include skin cancer as an active problem, they are deemed pertinent to this appeal thus further necessitating a new SSOC.  In this regard, an SSOC must be furnished to a veteran when additional pertinent evidence is received by the agency of original jurisdiction after a Statement of the Case or the most recent SSOC has been issued and before the appeal has been certified and transferred to the Board.  38 C.F.R. § 19.31(a).  

In light of the foregoing, a remand is required to ensure due process to the Veteran.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to service connection for basal cell carcinoma, claimed as secondary to exposure to Agent Orange, in light of all the evidence of record.  If the benefit sought on appeal remains denied, a fully responsive SSOC should be furnished to the Veteran and he should be afforded a reasonable opportunity for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




